AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                   FILED
                                     UNITED STATES DISTRICT C                                           SEP 2 7 2019
                                           SOUTHERN DISTRICT OF CALIFO
              UNITED STATES OF AMERICA                               JUDGMENT IN ~u:u.w.iu.a.J....l...Ai::w.---=:.:..-a.__.
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                                V.
      AUTUMN STARBREE MURILLO-AGUILAR (1)
                                                                        Case Number:        3:16-CR-00046-GPC

                                                                     Ryan V. Fraser
                                                                     Defendant's Attorney
REGISTRATION NO.                53700-298
•-
THE DEFENDANT:
1Z1   admitted guilt to violation ofallegation(s) No.      3

D     was found guilty in violation ofallegation(s) No.                                               after denial of guilty.
                                                          -------------
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation
            3                      Unauthorized association with criminals/felons




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     September 27, 2019
                                                                     Date of Imposition of Sentence


                                                                          ,a~~
                                                                     HokG()NZALO P. c~
                                                                     UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                AUTUMN STARBREE MURILLO-AGUILAR (1)                                      Judgment - Page 2 of2
CASE NUMBER:              3: l 6-CR-00046-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 7 months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                  --------- A.M.                              on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on
                                -------------- to ----------------
 at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3: l 6-CR-00046-GPC
